DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 8/27/2021.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8, 10-14, 29, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitation "the control channel reference signal comprises; however, there is insufficient antecedent basis for this limitation in the claim.  The control channel reference signal these limitations are referencing has been removed from the claim language and thus it there is no antecedent basis for the current claim language.

Appropriate correction required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 11, 13, 14, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al. “Eriksson” US 2013/0301543 in view of Yang et al. “Yang” US 2017/0208581.

Regarding claims 1 and 29, Eriksson teaches a method and network side device with a processor and memory configured to:
configure a reference signal configuration parameter for a User Equipment (UE) (a base stations configures and sends a reconfiguration message to a UE; Paragraph 59 and Figure 5 step A.  The reconfiguration message includes a control channel configuration parameters which includes things such as time-frequency information, start symbols, search space, etc; Paragraph 33); and 
transmitting the reference signal configuration parameter to the UE (a base station sends a reconfiguration message to the UE; Paragraph 59, see also Figure 5 step A), 
wherein the reference signal configuration parameter is a control channel reference signal configuration parameter, the control channel reference signal configuration parameter comprises an identifier of a resource occupation symbol of the control channel reference signal and the reference signal configuration parameter is used by the UE to transmit a reference signal (The reconfiguration message includes a control channel configuration parameters which includes things such as time-frequency information, start symbols, search space, etc; Paragraph 33.  This information is used by the UE for transmission (Figure 5, step D Paragraph 67)); and
wherein the resource occupation symbol includes at least one symbol in the control channel, a symbol beyond the control channel or a symbol in a UL/DL guard period (Paragraph 33 teaches the control channel configuration parameter includes a start symbol in the subframe for the control channel; Paragraph 33).

Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include an UL reference signal to be used for demodulation as taught by Yang.
	One would be motivated to make the modification such that the base station can properly demodulating UL information as taught by Yang; Paragraph 81.

Regarding claim 4, Eriksson teaches the symbol of control channel signals is used for detecting interference between devices on a network (control channel allocations/configurations are used to minimize interference; Paragraph 64.  Paragraphs 6 and 8 teach the use of DMRS is to reduce interference between transmissions from different nodes.  The control channel parameters including the symbol information is used for this detecting/minimizing of interference; Paragraphs 31 and 33).



Regarding claims 8 and 30, Eriksson teaches a method and UE with a processor and memory configured to:
Receiving a reference signal configuration parameter from a network side device (a base stations configures and sends a reconfiguration message to a UE; Paragraph 59 and Figure 5 step A.  The reconfiguration message includes a control channel configuration parameters which includes things such as time-frequency information, start symbols, search space, etc; Paragraph 33);
wherein the reference signal configuration parameter is a control channel reference signal configuration parameter, the control channel reference signal configuration parameter comprises an identifier of a resource occupation symbol of the control channel reference signal and the reference signal configuration parameter is used by the UE to transmit a reference signal (The reconfiguration message includes a control channel configuration parameters which includes things such as time-frequency information, start symbols, search space, etc; Paragraph 33.  This information is used by the UE/base station for transmission (Figure 5, step A Paragraph 59)); and
wherein the resource occupation symbol includes at least one symbol in the control channel, a symbol beyond the control channel or a symbol in a UL/DL guard period (Paragraph 33 teaches the control channel configuration parameter includes a start symbol in the subframe for the control channel; Paragraph 33).

Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include an UL reference signal to be used for demodulation as taught by Yang.
	One would be motivated to make the modification such that the base station can properly demodulating UL information as taught by Yang; Paragraph 81.

Regarding claim 11, Eriksson teaches the symbol of control channel signals is used for detecting interference between devices on a network (control channel allocations/configurations are used to minimize interference; Paragraph 64.  Paragraphs 6 and 8 teach the use of DMRS is to reduce interference between transmissions from different nodes.  The control channel parameters including the symbol information is used for this detecting/minimizing of interference; Paragraphs 31 and 33).



Regarding claim 14, Eriksson teaches the reference signal is a demodulation reference signal for downlink and receives this from a network side device based on the reference configuration parameter (Paragraph 33 and 67 (see also Figure 5) teaches that the reference signals are sent from the base station to a UE.  Further, the reference signal is a DL reference signal (DMRS); Paragraph 47).


Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson in view of Yang and further in view of Sartori et al. “Sartori” US 2012/0252447.

Regarding claim 3, while Eriksson teaches the configuration parameter including symbol information, Eriksson does not expressly disclose the symbol is beyond the control channel which is adjacent to and before/after the control channel.  However, Sartori teaches that a UE uses a received configuration which includes an indication of a symbol immediately following the control channel; Paragraph 154.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Eriksson to include a symbol which is adjacent and after the control channel as taught by Sartori.


Regarding claim 10, while Eriksson teaches the configuration parameter including symbol information, Eriksson does not expressly disclose the symbol is beyond the control channel which is adjacent to and before/after the control channel.  However, Sartori teaches that a UE uses a received configuration which includes an indication of a symbol immediately following the control channel; Paragraph 154.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Eriksson to include a symbol which is adjacent and after the control channel as taught by Sartori.
	One would be motivated to make the modification such that a UE can immediately use a new configuration which follows the PDCCH as taught by Sartori; Paragraph 154.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson in view of Yang and further in view of Yasukawa et al. “Yasukawa” US 2017/0244501.

Regarding claim 5, Eriksson does not teach a same resource of the control channel is occupied by different UEs and the UEs are differentiated by cyclic shift, 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Eriksson to include using cyclic shift to distinguish UEs using the same resource to transmit signals as taught by Yasukawa.
	One would be motivated to make the modification such that the system can distinguish which UEs has transmitted the DM-RS as taught by Yasukawa; Paragraph 63.

Regarding claim 12, Eriksson does not teach a same resource of the control channel is occupied by different UEs and the UEs are differentiated by cyclic shift, however, Yasukawa teaches that when UEs transmit DM-RS using the same resource, to different the UEs, a cyclic shift is used; Paragraph 63.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Eriksson to include using cyclic shift to distinguish UEs using the same resource to transmit signals as taught by Yasukawa.
	One would be motivated to make the modification such that the system can distinguish which UEs has transmitted the DM-RS as taught by Yasukawa; Paragraph 63.

Response to Arguments
Applicant's arguments filed 8/27/2021 have been fully considered but they are not persuasive. 

The Examiner respectfully disagrees.  Regarding the uplink control channel reference signal, this limitation has been removed from the existing claim set and now a 112 issue has arisen as a result as shown above in the 112b rejection above.  It is unclear what the claimed “control channel reference signal comprises the uplink control channel reference signal” is referring to because this signal is no longer in the claims.  Thus the argument is moot.  Further, the uplink control channel reference signal is never actually transmitted by the UE in the claim language.  The reference signal configuration parameter is used by the UE to transmit the UL control reference signal which is used for demodulation, however, neither of these limitations are positively recited in a way that requires the UE to do the transmitting or the demodulating.  Therefore, Erikson’s teachings of the reconfiguration message including parameters things such as time-frequency information, start symbols, search space, etc; Paragraph 33 which is used by the UE for transmission (Figure 5, step D Paragraph 67) properly reads on the claim language.  Yang was further introduced to show a reference signal causing demodulation to occur for the uplink.  
Regarding arguments related to Andersson, this reference has been removed from the current rejection and thus the arguments are moot.

Regarding Yang, Applicant argues Yang does not teach any reference signal configuration parameter used by the UE to transmit an UL control channel reference signal.  The Examiner respectfully disagrees.  First, the claim language does not require the UE to actually transmit an uplink control channel reference signal.  This a merely an intended use limitation.  The reference signal configuration parameter is used by the UE to transmit the UL-RS; however, the UE does not actually perform the transmission of this signal.  Further, the claimed demodulation is also an intended us as the UE never actually performs any demodulation. Yang teaches the DMRS can be combined with PUSCH or PUCCH such that the base station can demodulate UL signals.  This DMRS can be used to demodulate information related/sent along the control channels.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON M RENNER/Primary Examiner, Art Unit 2419